Citation Nr: 0836332	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for hepatitis C.

4.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for a left knee 
disorder, and if so, whether service connection is warranted.

5.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had honorable active service from August 1980 to 
August 1984 and from April 9, 1985 to September 5, 1985.  He 
also had other than honorable service from September 6, 1985 
to August 3, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claims.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously finally denied 
by the RO in September 1997.  The claim for service 
connection for PTSD involves a separate and distinct claim 
that was not included in the September 1997 decision denying 
service connection for a psychiatric disorder in general.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), 
rev'g 5 Vet. App. 549 (1993).  As such, the issues before the 
Board are as captioned above.

The veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge at the RO in August 2004, but he 
failed to appear as scheduled.  In May 2005, he requested 
that his hearing be rescheduled as he had been unable to 
attend due to illness.  By letter dated in June 2005, the 
Board denied the veteran's motion for a new hearing as the 
request was untimely pursuant to 38 C.F.R. § 20.704(d) 
(2007).

The Board remanded the case to the RO in July 2005 for 
further action.  The issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for an acquired psychiatric condition other than 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disorder was not manifest in service and is 
unrelated to service.  

2.  There is no credible supporting evidence indicating that 
claimed in-service PTSD stressors occurred.  

3.  The RO denied service connection for residuals of 
hepatitis in September 1991.  The veteran did not appeal.  
Since that decision, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a 
reasonable possibility of substantiating the claim has not 
been received.  

4.  The RO denied service connection for residuals, left knee 
injury, in September 1991.  The veteran did not appeal.  
Since that decision, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a 
reasonable possibility of substantiating the claim has been 
received and the claim is reopened.  

5.  An in-service left knee injury is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back condition 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The September 1991 RO decision denying service connection 
for residuals, hepatitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

4.  The criteria to reopen the claim for service connection 
for residuals, hepatitis, are not met.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The September 1991 RO decision denying service connection 
for residuals, left knee injury, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  The criteria to reopen the claim for service connection 
for residuals, left knee injury, are met.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  The criteria for service connection for residuals, left 
knee injury, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a September 
2002 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The notice required by Kent was 
provided in the September 2002 letter.  Any Kent notice 
problems concerning the claim for service connection for 
residuals, left knee injury, are moot, as the claim has been 
reopened.

The notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was provided in May 2008.  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained all available service 
medical records, VA medical records, Social Security 
Administration records, and lay statements from the veteran 
and others.  Events, diseases, or injuries in service have 
not been established and the claim for service connection for 
residuals of hepatitis has not been reopened.  Therefore, the 
Board concludes that examinations for the claimed 
disabilities are not necessary to decide these claims.  VA 
has satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, a 
determination is made that the veteran did not "engage in 
combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Back condition 

Service medical records are silent for reference to back 
problems.  The veteran denied recurrent back pain and his 
spine and musculoskeletal system were normal on service 
discharge examinations in December 1984 and June 1990.

The veteran first complained of a back condition on VA 
evaluation in September 1996.  At that time, he stated that 
he had a past history of chronic back pain which began after 
a fall from a 6-foot ladder in 1992.  In September 2002, he 
reported having low back pain for 10 to 15 years.  The 
assessment was likely muscular low back pain.  

There is evidence of a current low back condition in the 
September 2002 assessment of muscular low back pain.  
However, the veteran does not allege that he had a back 
disease or injury in service, and he denied having or having 
had back problems on service examinations contemporaneous to 
service discharges.  The preponderance of the evidence shows 
no back problems in service, and no medical evidence of 
record relates the veteran's current back condition to 
service.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The veteran indicated 
in September 1996 that chronic back pain began after a 1992 
fall.  This assertion is credible as it was given on first 
documented treatment.  Accordingly, service connection is not 
warranted for back condition.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  

PTSD

Service medical records are silent for reference to PTSD.  In 
the veteran's December 1984 report of medical history, he 
denied having or having had psychiatric symptomatology, and 
his psychiatric evaluation was normal.  The veteran was 
treated for substance dependence during his second period of 
service.  On service discharge examination in June 1990, the 
veteran was normal psychiatrically.  There was a VA admission 
diagnosis of features of PTSD in April 1992.  

A letter received from a VA psychologist in July 2008 reports 
that the veteran has PTSD based on a military stressor.  She 
reported that he had directly witnessed the death of a close 
friend in a very horrific accident.  Also, he had witnessed a 
racially motivated fight that broke out between 2 sailors.  
The sailor that was a very close friend of the veteran was 
beaten very badly.  Furthermore, a third incident involved a 
sailor who was a friend of the veteran who wanted to leave 
the ship.  There was an alarm that this sailor was overboard, 
and the veteran felt that he may have jumped unintentionally.  

Unfortunately, there is no credible supporting evidence 
indicating that claimed in-service PTSD stressors occurred.  
None of the stressors claimed by the veteran has been 
verified by the service department.  The defense department 
indicated in October 2007 that it was unable to verify that 
in January 1980, a shipmate was burned on the flight deck as 
the veteran had claimed.  The defense department also 
indicated in October 2007 that deck logs from the U.S.S. 
CONSTELLATION were reviewed, and that the logs did not 
document that a crewmember was beaten aboard ship between 
January and February 1980 as the veteran had claimed.  The 
defense department also indicated that it was unable to 
verify that a shipmate assigned to the CONSTELLATION drowned 
in January or February 1992 as the veteran had claimed.  
Since the stressors claimed by the veteran and which are the 
basis for the diagnosis of PTSD have not been verified, 
service connection for PTSD is not warranted.  The fact that 
the veteran has convinced a post-service health care provider 
that he experienced the stressors is not enough.  Moreau v. 
Brown, 9 Vet. App. 389, 394-6 (1996).

Residuals, hepatitis

The RO denied service connection for residuals, hepatitis, in 
September 1991.  The veteran was notified of this decision 
and of his appellate rights by letter dated September 18, 
1991.  He did not appeal.  Thus, the rating decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the September 1991 decision, service medical 
records revealed that on service evaluation in February 1990, 
the veteran's AST, ALT, and GGT were elevated.  On service 
discharge examination in June 1990, the veteran's liver was 
normal and hepatitis was not diagnosed.  An April 1991 VA 
medical record indicated that he had a diagnosis of chronic 
hepatitis.  The RO denied service connection for hepatitis 
because it was not found in service or until after service 
discharge.  The RO found that without evidence of a chronic 
hepatitis during service and if it was not due to a 
misconduct activity (such as drug abuse), service connection 
was not warranted.

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO held in October 2002 that new and material evidence 
had not been received to reopen the claim.  The Board must 
independently determine whether new and material evidence has 
been received.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Evidence obtained since the September 1991 RO decision 
includes the veteran's December 1984 service discharge 
examination report showing a normal liver and his denial of 
hepatitis currently or in the past.  This is not material as 
it does not show hepatitis in service.  

May and August 1990 service medical records show that the 
veteran had elevated liver function tests.  These are not 
material as increased liver function tests had already been 
shown in February 1990.  

A December 1990 VA medical record shows that he had positive 
serology for hepatitis C, and a March 1991 VA medical record 
reports an impression of chronic increased liver function 
tests, most likely due to chronic hepatitis C.  An August 
1990 to April 1992 VA medical record shows a history of 
elevated liver enzymes.  These are not new or material, as 
they do not show hepatitis in service and the April 1991 
report of hepatitis mentioned farther above had been 
considered previously in September 1991.

A September 1996 VA medical record reporting a prior medical 
history of chronic persistent hepatitis C is not material, as 
it does not show hepatitis in service or related to service.  

A March 2002 report of a normal VA ultrasound of the liver is 
not material, as it does not show hepatitis in service or 
related to service.  

A June 2002 VA medical record indicates that the veteran had 
never been treated for hepatitis C and that he denied nausea, 
vomiting, diarrhea, abdominal pain, swelling, fatigue, weight 
loss, and confusion, and that he had no stigmata of chronic 
liver disease on examination.  It indicates that he had had 
elevated ALT, AST, and GGT tests in 2002.  This medical 
record is not material.  It does not show hepatitis in 
service or related to service.  Furthermore, no stigmata of 
chronic liver disease were found.

Another June 2002 VA medical record showing a history of 
hepatitis is not material, as it does not show hepatitis in 
service or related to service.  

The veteran reported in November 2005 that he had been 
inoculated at the military entrance processing station with 
unsterile needles.  Regardless of whether this is true, this 
is not an indication that he had hepatitis in service or 
related to service.  Therefore, it is not material.  

The veteran argued in October 2002 that he contracted 
hepatitis during his second period of service.  However, he 
is not competent to indicate when he contracted hepatitis, as 
he is a layperson.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Accordingly, his 
argument is not material.  

No evidence submitted competently shows that the veteran 
currently has residuals of hepatitis that was incurred in 
service.  As new and material evidence has not been received, 
the claim is not reopened.   38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Residuals, left knee injury

The RO denied service connection for residuals, left knee 
injury, in September 1991.  The veteran was notified of this 
decision and of his appellate rights by letter dated 
September 18, 1991.  He did not appeal.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

At the time of the September 1991 decision, there were no 
service medical records showing any knee problems.  The 
veteran had claimed in April 1991 that he injured his left 
knee during his first period of service.  However, service 
medical records from his second period of service showed no 
complaints, treatment, or diagnosis of a left knee disorder.  
The RO denied service connection for left knee disorder 
because there was no evidence of chronic left knee disorder 
during the second period of service and so there was no basis 
for service connection.  Also, there was no diagnosis of a 
current left knee disorder at the time of the RO decision.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO held in October 2002 that new and material evidence 
had not been received to reopen the claim.  However, in the 
August 2003 statement of the case, it addressed the claim on 
the merits.  The Board must independently determine whether 
new and material evidence has been received.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

Evidence obtained since the September 1991 RO decision 
includes June and September 2002 VA medical records showing 
complaints of knee pain which the veteran in September 2002 
indicated dated back almost 20 years.  In September 2002, 
X-rays were taken revealing an irregularity of the tibial 
tubercle, consistent with old Osgood-Schlatter's disease.  
The assessment was Osgood-Schlatter's disease - congenital 
abnormality.   

The recently submitted evidence of current left knee 
disability is new and material evidence.  No evidence of 
current left knee disability was previously submitted, and 
such is necessary for a grant of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  Accordingly, the 
claim is reopened and must be weighed on its merits.  

Unfortunately, the preponderance of the evidence is against 
service connection for residuals, left knee injury.  The 
veteran's April 1991 assertion of an in-service left knee 
injury is outweighed.  He denied having or having had left 
knee problems in service on service discharge examination in 
August 1984.  No left knee disease, injury, or treatment is 
shown in service.  Furthermore, the left knee disorder 
currently shown has not been related to service.  It was 
first shown many years after service and there is no 
satisfactory evidence of left knee symptoms or injury in 
service.  Although the veteran reported in April 1991 that he 
had injured his left knee in service during boot camp and 
that he continued to have symptoms, and although he has on VA 
evaluation in September 2002 reported knee pain for 20 years, 
service medical records are negative for disease, injury, or 
disability, he denied pertinent history and complaints on 
service discharge examination in December 1984.  His left 
knee was normal on service examination in June 1990 and on 
another service separation examination in 1990, despite his 
reporting a trick or locked knee history at that time, and 
there is no treatment or diagnosis shown for years after 
service.  Even then, the diagnosis was of a congenital 
disease at that time.  In light of the above, service 
connection for residuals, left knee injury, is not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for back condition is denied.

Service connection for PTSD is denied.

The application to reopen the claim for service connection 
for residuals, hepatitis, is denied. 

The claim for service connection for residuals, left knee 
injury, is reopened.

Service connection for residuals, left knee injury, is 
denied.


REMAND

The veteran claimed service connection for depression in 
April 1997 and indicated in September 1997 that Robert Alan 
Yoho, M.D. and the staff at the El Camino Hospital had 
treated him.  He provided their addresses.  The Board 
remanded the case to the RO in July 2005 to attempt to obtain 
those records.  The RO sent the veteran some VA Forms 21-
4142, and authorized VA to get the treatment records from Dr. 
Yoho and the El Camino Hospital, but did not give their 
current addresses.  The RO has not attempted to obtain those 
records.  The American Medical Association's Directory of 
Physicians in the United States, 40th Edition (2007), lists 
Dr. Yoho's current address as 797 S. Arroyo Parkway, 
Pasadena, California, 91105.  The claim is being returned to 
the RO in accordance with Stegall v. West, 11 Vet. App. 268 
(1998), which indicates that when the orders in a remand are 
not followed, remand for corrective action is required.  The 
RO should make reasonable attempts to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain 
complete treatment records from Robert 
Alan Yoho, M.D. and the El Camino 
Hospital.

2.  Thereafter, readjudicate the 
veteran's pending claim for an acquired 
psychiatric condition other than PTSD in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


